UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
~~X Case No, 19-CV-2970 (PAE) (DF)

 

JILLIAN FORTE,

Plaintiff,
STIPULATION AND ORDER
-against- REGARDING CONFIDENTIAL
INFORMATION
MOUNT SINAI HEALTH SYSTEM, INC, and
DR, DANILO DE OTAVIO ARAUJO SILVA,
individually,

Defendants.
x

 

The following provisions shall govern the exchange of confidential information in this
matter:

l. Counsel for any party may designate any document, information contained in a
document, information revealed in an interrogatory response or information revealed during a
deposition as confidential if counsel determines, in good faith, that such designation is necessary
to protect the interests of the client. Information and documents designated as confidential are to
be stamped "CONFIDENTIAL." "Confidential" information or documents may be referred to
collectively as "Confidential Information,"

2, "Confidential Information" means trade secrets, commercially sensitive business
information, sensitive personal or financial information, that is produced in this litigation, except
that Confidential Information shall not include (1) any information which was lawfully and
properly in the possession of any Party as of the commencement of this lawsuit, or (2) any
information which is in the public domain. All medical records produced in this action shall be
deemed Confidential Information.

3, Unless ordered by the Court or otherwise provided for herein, the Confidential
Information disclosed will be held and used by the person receiving such information solely for
use in connection with the above-captioned action,

4, In the event that a party challenges another party's‘designation, counsel shall make
a good faith effort to resolve the dispute, and in the absence of a resolution, the challunging party
may thereafter seek resolution: by the Court. The burden rests on the producing party seeking
confidentiality to demonstrate that such designation is appropriate. In any application to the Court
referred to or permitted by this Protective Order, the Court may exercise discretion in determining
whether the prevailing party in such a dispute may recover the costs incurred by it and, if so, the
amount to be awarded. Nothing in this Protective Order constitutes an admission by any party that
Confidential Information disclosed, in this case, is relevant or admissible. Each party specifically
reserves the right to object to the use or admissibility of all Confidential Information disclosed, in
accordance with applicable laws and court rules.

5, Information or documents designated as "Confidential" shall not be disclosed to

any person except:

a.
b,

The requesting party and counsel, including in-house counsel;

Employees of such counsel assigned to and necessary to assist in the
litigation;

The Court (including the clerk, court reporter or stenographer, or other
person having access to Confidential Information by virtue of his or her
position with the Court) or the jury at trial or as exhibits to motions,
Subject to the condition set forth in Paragraph 7 below: consultants or
experts in the prosecution or defense of the matter, to the extent deemed
necessary by counsel;

Subject to the condition set forth in Paragraph 7 below: any person trom
who testimony is taken or is to be taken in this action, except that such a
person may only be shown Confidential Information during and in
preparation for. his/her testimony and may not retain the Confidential
Information; and

Any mediator mutually agreed to by the parties to attempt to resolve this
action,

6. Prior to disclosing or displaying Confidential Information to any person, counsel

shall:

inform the person of the confidential nature of the information or
documents;

inform the person that this Court has enjoined the use of the information or
documents by him/her for any purpose other than this litigation and has
enjoined the disclosure of that information or documents to any other
person,

7. The Confidential Information may be displayed to and discussed with the persons
identified in Paragraphs 5(d) and (e) only on condition that prior to any such display each person
must sign an agreement to be bound by this Order in the form attached hereto as Exhibit A. In the
event that such person refuses to sign an agreement in the form attached as Exhibit A, the party
desiring to disclose the Confidential Information may seek appropriate relief from the Court.’

8, The producing party may waive the confidentiality provisions of this Protective
Order as to any information designated as confidential or any portion thereof only by explicit
written waiver. Such waiver shall not result in a waiver of the confidential status of any other
information deemed confidential pursuant to this Protective Order. Use of information acquired
through independent search or investigation (other than discovery from the Parties tc this action)
or which is in the public domain shal! not be restricted by the terms of this Protective Order.
9, The testimony of any witness deposed on oral examination shall be deemed
Confidential Information for a period of thirty (30) days after receipt by counsel of the transcript
of the deposition. The fact that a question posed at a deposition would elicit Confidential
Information shall not be grounds for an objection. If counsel believes that the deposition transcript
or a portion thereof constitutes Confidential Information, counsel shall designate by page and line
number, in writing, to opposing counsel within the thirty-day period those portions of the transeript
constituting Confidential Information. Any portion that is not designated is deemed not to contain
Confidential Information. The Protective Order shall not preclude counsel for the Parties from
using during any deposition in this action any documents or information that has been designated
as Confidential.

10. All information subject to confidential treatment in accordance with the terms of
this Stipulation and Order that is filed with the Court, including any pleadings, motions or other
papers filed with the Court that includes Confidential Information, shall be filed under seal to the
extent permitted by law (including, without limitation any applicable rules of court) and shall be
kept under seal until further order of the Court. To the extent that the Court requires any further
act by the parties as a precondition to the filing of documents under seal (beyond the submission
of this Stipulation and Order Regarding Confidential Information), it shall be the obligation of the
producing party of the documents to be filed with the Court to satisfy any such precondition, Where
possible, only confidential portions of the filings with the Court shall be filed under seal,

ll. This Protective Order may be amended by the agreement of counsel for the Parties
in the form of a written amendment to the Protective Order,

12, At the conclusion of the litigation, the Confidential Information and any copies
thereof shall be promptly (and in no event no later than thirty (30) days after entry of final judgment
no longer subjectto further appeal) returned to the producing party or certified as destroyed, except
that the parties' counsel shall be permitted to retain their working files on the condition that such
files will remain confidential.

13. Pending court approval of this Stipulation, the Parties agree to abide by all of its
terms, as if it had been approved by the Court.
The foregoing is without prejudice to the right of any party to apply to the Court for any
further Protective Order relating to Confidential Information; or to object to the production of
documents or information; or to apply to the Court for an order compelling production of
documents or information; or for modification of this order. This Order may be enforced by any
party and any violation of this order may result in the imposition of sanctions by the Court.

Dated: October 21, 2019

PHILLIPS & ASSOCIATES, AKERMAN LLP
ATTORNEYS AT LAW, PLLC Attorneys for Defendants, Mount Sinai Health
Attorneys for Plaintiff System, Inc,

By: /s/ Brittany A. Stevens | » Ge
Brittany A. Stevens, Esq. R og McEvoy, Esq

   

Katerina Housos, Esq, Cecilia Ehres ;

45 Broadway, Suite 620 666 Fifth Avente, 20th Floor

New York, New York 10006 New York, New York 10103

T: (212) 248 — 7431 T: (212) 880-3800

F: (212) 901 - 2107 F; (212) 880-8965

bstevens@tpglaws.com rory.mcevoy@akerman.com

khousos@tpglaws.com cecilia.ehresman@akerman.com
MOSKOWITZ & BOOK, LLP

Attorneys for Defendant, Dr. Danila De Otavio
Araujo Silva

345 Seventh Avenue, 21st Floor
New York, New York 1000]

T: (212) 221 - 7999
cbook@mb-Ilp.com

So Ordered AVY Ie

  

 

PAUL A. ENGELMAYER
UNITED STATES DISTRICT JUDGE
EXHIBIT A

T have been informed by counsel that certain documents or information to be disclosed to me in
connection with the matter entitled Jillian Forte v, Mount Sinai Health Systems, snc. and Dr.
Danila De Otavio Araujo Silva, Civil Action No, 19-CV-02970 (PAE) (DF), have been designated
as confidential. I have been informed that any such documents or information labeled
"CONFIDENTIAL" are confidential by Order of the Court.

Thereby agree that J will not disclose any information contained in such documents to
any other person, I further agree not to use any such information for any purpose other than this
litigation.

Dated: —s—s—s—siéiséi(#<s 2019

NAME —
